                                                                                                      JAN 27 2020
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

DOUGLAS A. HOGLAN,               )
                                 )     Civil Action No. 7:16cv00595
      Plaintiff,                 )
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
A. DAVID ROBINSON, et al.,       )
                                 )     By: Hon. Jackson L. Kiser
      Defendants.                )         Senior United States District Judge
________________________________________________________________________

        Douglas A. Hoglan, a Virginia inmate proceeding pro se, commenced this action

pursuant to 42 U.S.C. § 1983, naming numerous officials of the Virginia Department of

Corrections (“VDOC”) and Green Rock Correctional Center (“Green Rock”) as defendants.

This matter is before me on defendants’ second motion for summary judgment. After

reviewing the record, I will grant in part and take under advisement in part defendants’

motion.1

                                                       I.

        This case concerns the VDOC’s interception and confiscation of various photos while

Hoglan was confined at Green Rock. Defendants have again moved for summary judgment




        1 I will also deny Hoglan’s motion to amend [ECF No. 134]. While the “court should freely give leave
[to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2), leave to amend a pleading should be denied
“when the amendment would be prejudicial to the opposing party, there has been bad faith on the part of the
moving party, or the amendment would have been futile,” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006)
(quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)). Hoglan’s proposed amendment
would be futile because he clearly did not exhaust his claims before filing this action. See Ross v. Blake, 136 S.
Ct. 1850, 1854-55 (2016) (quoting 42 U.S.C. § 1997e(a)) (holding that the PLRA “mandates that an inmate
exhaust ‘such administrative remedies as are available’ before bringing suit to challenge prison conditions.”)
Further, allowing the proposed amendment at this point in the case, nearly three years after the case was filed
and while the case is already set for trial, would be prejudicial to the defendants.
on Hoglan’s claims that (1) the defendants unlawfully prohibited him from receiving emails

with images from commercial vendors Sports Illustrated and For Your Eyes Only (“FYEO”),

and (2) the VDOC’s Operating Procedure (“OP”) 803.1’s reliance on 18 U.S.C. § 2257 is

unlawfully overbroad.2 With regard to the first claim, defendants argue that Hoglan has no

constitutional right to receive any form of secured messaging while he is in prison; that even

if Hoglan did have a protected right to secured messaging, the defendants have a legitimate

penological reason for restricting Hoglan’s use of the secured messaging system for receipt of

semi-nude digital images; and, finally, that the defendants are entitled to qualified immunity.

With regard to the second claim, defendants argue that the claim is now moot because the

VDOC has changed OP 803.1 to delete the provision which I previously identified as

problematic. [See ECF No. 77.]

                                                 II.

       Inmates clearly retain protections afforded by the First Amendment, but those rights

must be balanced with prisons’ institutional needs of security, discipline, and general

administration. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348-49 (1987). Thus, “a prison

regulation that abridges inmates’ constitutional rights is ‘valid if it is reasonably related to

legitimate penological interests.’” Lovelace v. Lee, 472 F.3d 174, 199 (4th Cir. 2006) (citing




       2 OP 803.1 governs inmate correspondence. Inmates may receive correspondence by mail or secure
messaging, commonly known as email.

                                                 2
Turner v. Safley, 482 U.S. 78, 84 (1987)). Whether a regulation is “reasonably related to

legitimate penological interests” depends on:

              (1) [W]hether there is a “valid, rational connection” between the
              prison regulation or action and the interest asserted by the
              government, or whether this interest is “so remote as to render
              the policy arbitrary or irrational”; (2) whether “alternative means
              of exercising the right . . . remain open to prison inmates,” an
              inquiry that asks broadly whether inmates were deprived of all
              forms of [the] [right] or whether they were able to participate . . .
              other[wise] . . .; (3) what impact the desired accommodation
              would have on security staff, inmates, and the allocation of prison
              resources; and (4) whether there exist any “obvious, easy
              alternatives” to the challenged regulation or action, which may
              suggest that it is “not reasonable, but is [instead] an exaggerated
              response to prison concerns.”

Id. at 200 (citing Turner, 482 U.S. at 89-92); see Overton v. Bazzetta, 539 U.S. 126, 132 (2003)

(discussing burdens).

       Hoglan argues that the defendants violated the First Amendment by prohibiting his

receipt of emails containing images from Sports Illustrated and FYEO. I conclude that further

development of the Turner factors is necessary and, therefore, will take defendants’ motion

for summary judgment under advisement as to this claim.

                                                III.

       Hoglan also brings a facial challenge to the VDOC’s OP 803.1’s implementation of

§ 2257. Section 2257(a) regulates depictions of “actual sexually explicit conduct” related to

interstate or foreign commerce and produced after November 1, 1990. See 28 C.F.R. § 75.1(c)

(defining producer); Connection Distrib. Co. v. Holder, 557 F.3d 321, 325 (6th Cir. 2009)

(discussing the statute’s application to primary and secondary producers). “Sexually explicit

                                                 3
conduct” means “actual or simulated . . . (i) sexual intercourse, including genital-genital, oral-

genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii)

bestiality; (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of

the anus, genitals, or pubic area of any person[.]” 18 U.S.C. § 2256(2)(A).

       As of August 4, 2015, and at the time this action was filed, OP 803.1, in relevant part,

required “[a]ll commercially distributed photographs . . . to have the vendor’s identification

information and a 18 USC §[]2257 compliance statement, when applicable, affixed to each

individual photograph.” It further stated that “[a]ny distributor or vendor of commercial

photographs depicting nudity or other sexual content must include on each photo a statement

certifying that they are in compliance with the provisions of 18 USC §[]2257 which requires

vendors to verify that the models depicted in the photographs are 18 years of age or older.”

In the version of OP 803.1 that was in effect at the time this action was filed, the VDOC

expanded § 2257’s focus from “actual sexually explicit conduct” to the VDOC’s undefined

term “other sexual content.” I previously denied defendants’ first motion summary judgment

as to Hoglan’s facial challenge to OP 803.1, after concluding that the defendants failed to

address why they believed it was reasonably necessary to protect models by applying § 2257

to undefined “other sexual content” versus the statute’s defined term of “actual sexually

explicit conduct.” I also granted Hoglan a preliminary injunction to the extent that the

defendants were directed to enforce OP 803.1’s certification requirement “when applicable”

under § 2257 as against Hoglan for images depicting “sexually explicit conduct” as defined by



                                                4
18 U.S.C. § 2256, and without regard to the then-OP 803.1’s undefined term of “other sexual

content.”

       The VDOC’s OP 803.1 has since been amended and no longer uses the term “other

sexual content”; instead, it now includes the term “sexually explicit content” and tracks the

defining language of the federal statute upon which it is based. The relevant portion of the OP

regarding the § 2257 stamp currently states:

              Any distributor or vendor of commercially distributed
              photographs depicting sexually explicit content must also include
              on each photograph a statement certifying that they are in
              compliance with the provisions of 18 USC § 2257 which requires
              vendors to verify that the models depicted in the photographs are
              18 years of age or older. “Sexually explicit content” is to be given
              the meaning found in 18 U.S.C. § 2256(2)(A). Specifically,
              “sexually explicit content” means actual or simulated sexual: (i)
              intercourse, including genital-genital, oral-genital, anal-genital,
              whether between persons of the same or opposite sex; (ii)
              bestiality;(iii) masturbation; (iv) sadistic or masochistic abuse; or
              (v) lascivious exhibition of the genitals or pubic area of any
              person. Sexually explicit content that violates the Specific Criteria
              for Publication Disapproval in Operating Procedure 803.2,
              Incoming Publications, is prohibited.

OP 803.1(VI)(C)(9)(d)(v)(c) (emphasis added). The amended OP 803.1 now reads as I had

required the OP to be applied to Hoglan when I issued the preliminary injunction in 2018.

       Article III of the United States Constitution permits federal courts to adjudicate only

actual cases or controversies. See Williams v. Ozmint, 716 F.3d 801, 808 (4th Cir. 2013); see

also Warren v. Sessoms & Rogers, P.A., 676 F.3d 365, 370 (4th Cir. 2012); DeFunis v.

Odegaard, 416 U.S. 312, 316 (1974). The requirement of a “live” or “actual” case or

controversy applies to all stages of a federal case. Lewis v. Cont’l Bank Corp., 494 U.S. 472,

                                               5
477-79 (1990). “[I]t is not enough that a dispute was very much alive when [the] suit was filed,”

but the parties must have “a particularized, concrete stake” in the outcome of the case through

all phases of the litigation. Id. at 477 (additional citations and quotations omitted). “A case

becomes moot ‘when the issues presented are no longer “live” or the parties lack a legally

cognizable interest in the outcome.’” Williams, 716 F.3d at 809 (internal citations omitted).

“Mootness questions often arise in cases involving inmate challenges to prison policies or

conditions,” Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007), “because by the time such

a suit is ready for adjudication, the challenged practice or policy may no longer affect the

prisoner.” Williams, 716 F.3d at 809.

        “A facial challenge considers the restriction’s application to all conceivable parties. . . .”

Colo. Right to Life Comm., Inc. v. Coffman, 498 F.3d 1137, 1146 (10th Cir. 2007). There are

three ways in which a plaintiff may facially challenge a regulation under the First Amendment.

A plaintiff can demonstrate that: no set of circumstances exists under which the regulation

would be valid; the regulation lacks any plainly legitimate sweep; or the regulation is

“overbroad” because a substantial number of its applications are unconstitutional, when

judged in relation to a plainly legitimate sweep. United States v. Stevens, 559 U.S. 460, 472-73

(2010). “When a facially overbroad regulation is subsequently narrowed within constitutional

boundaries, the inherent threat of content-based discrimination becomes null.”3 Rock for Life-



        3 “[A] facial challenge usually invites prospective relief, such as an injunction, whereas an as-applied
challenge invites narrower, retrospective relief, such as damages.” Six Star Holdings, LLC v. City of Milwaukee,
821 F.3d 795, 803 (7th Cir. 2016).


                                                       6
UMBC v. Hrabowski, 411 Fed. App’x 541, 550 (4th Cir. 2010). Because OP 803.1 has been

amended to eliminate the overly broad requirements that I previously identified, Hoglan’s

facial challenge to a policy that is no longer in effect is moot.4 See, e.g., McLean v. City of

Alexandria, 106 F. Supp. 3d 736 (E.D. Va. 2015).5

                                                        V.

        For the foregoing reasons, I will take defendants’ motion for summary judgment under

advisement in part as to Hoglan’s claims that the defendants unlawfully prohibited him from

receiving emails with images from Sports Illustrated and FYEO, and I will grant defendants’

motion for summary judgment in part as to Hoglan’s facial challenge to OP 803.1’s

implementation of § 2257.

        ENTERED this 27th day of January, 2020.



                                             s/Jackson L. Kiser
                                             SENIOR UNITED STATES DISTRICT JUDGE




        4   I note that Hoglan is not precluded from challenging the new policy in a separate civil action.

        5 Because Hoglan’s facial challenge is now moot, I will also deny his related motion seeking to enforce
the previously issued preliminary injunction [ECF No. 94].

                                                         7
